Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 12/02/2020. In virtue of this communication, claims 1-30 are currently presented in the instant application.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:  
	Consider independent claims 1, 11, 21, 28, the best prior art found of record during the examination of the present application.
	In view of the present application, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  
	Per claim 1, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations reporting, to the second protocol stack layer, an indication of each subset of the set of resources; and receiving, from the second protocol stack layer, an indication of a resource of the set of resources for the sidelink transmission in response to reporting the indication of the one or more subsets of resources, which is neither taught nor suggested by the prior art as a whole, either alone or in combination with the remaining claimed limitations.
	Per claim 11, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations receiving, from the second protocol stack layer, an indication of each subset of the set of resources; providing, to the second protocol stack layer, an indication of a resource of the set of resources for the sidelink transmission in response to receiving the indication of the one or more subsets of resources, which is neither taught nor suggested by the prior art as a whole, either alone or in combination with the remaining claimed limitations.
	Per claim 21, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations reporting, to the second protocol stack layer, an indication of a set of resources available for a sidelink transmission for the first UE based at least in part on the list of identifiers and sidelink control information; and receiving, from the second protocol stack layer, an indication of a resource of the set of resources for the sidelink transmission in response to reporting the indication of the set of resources, which is neither taught nor suggested by the prior art as a whole, either alone or in combination with the remaining claimed limitations.
	Per claim 28, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations receiving, from the second protocol stack layer, an indication of a set of resources available for a sidelink transmission for the first UE based at least in part on providing the list of identifiers; providing, to the second protocol stack layer, an indication of a resource of the set of resources for the sidelink transmission in response to receiving the indication of the set of resources, which is neither taught nor suggested by the prior art as a whole, either alone or in combination with the remaining claimed limitations.
Claims 2-10, 12-20, 22-27, 29, 30 are allowable based on their dependency on claims 1, 11, 21, 28 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/Primary Examiner, Art Unit 2645